United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           June 6, 2007

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk
                        ---------------------

                             No. 06-30572

                        ----------------------

LEONARD R THOMPSON; CLARISSA THOMPSON MCGOWAN; HOMER THOMPSON;
WILLIE C THOMPSON, JR; AUGUSTINE THOMPSON ANDERSON; ANNIE PEARL
THOMPSON; DECK ZELL THOMPSON; MARY THOMPSON GREELY; LORANDY
THOMPSON; CHANDRA THOMPSON WEARY; MICHAEL THOMPSON; LESLEY
THOMPSON; AVA HEAD, individually and on behalf of the estate of
her minor child Jerald Head
                    Plaintiffs - Appellants

     v.

NISSAN NORTH AMERICA INC, also known as Nissan Motor Corporation
in USA; NISSAN MOTOR COMPANY LTD
                    Defendants - Appellees

             ---------------------------------------------
             Appeals from the United States District Court
          for the Eastern District of Louisiana, New Orleans
                             No. 2:03-CV-172
              --------------------------------------------

Before KING, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

     The judgment of the district court entered April 20, 2006,

is AFFIRMED for essentially the reasons given in its Order and

Reasons, Thompson v. Nissan North America, Inc., 429 F. Supp. 2d
759 (E.D. La. 2006), entered on the same date.    The pending

Motion For Judicial Notice is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
AFFIRMED.   MOTION DENIED.




                             2